                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 BIG HORN COUNTY ELECTRIC                         CV 17-65-BLG-SPW-TJC
 COOPERATIVE, INC.,

                    Plaintiff,                    ORDER

 vs.

 ALDEN BIG MAN, et al.,

                    Defendants.

       Defendants Unknown Members of Crow Tribal Health Board, Honorable

Chief Justice Joey Jayne, Honorable Justices Leroy Not Afraid, and Kari Covers

Up, have filed a motion to allow counsel to appear at the Preliminary Pretrial

Conference by telephone. (Doc. 67.) Good cause appearing, IT IS HEREBY

ORDERED that Defendants’ motion is GRANTED. For all future motions,

Defendants’ counsel is directed to L.R. 7.1 which requires: when a motion is

unopposed, the word “unopposed” must appear in the title of the motion.

       Defendants’ counsel, Wesley James Furlong, may appear by telephone at the

December 20, 2018 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

///

///

///
     1.    Dial 1-877-848-7030
     2.    Enter Access Code 5492555 #


DATED this 10th day of December, 2018.

                                  _______________________________
                                  TIMOTHY J. CAVAN
                                  United States Magistrate Judge
